Order entered November 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01363-CR

                           EDWIN CHARLES SALTER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F14-39502-H

                                            ORDER
       The Court has before it appellant’s pro se notice of appeal, filed on November 6, 2015

and appellant’s November 6, 2015 motion to extend time to file his notice of appeal. The record

reflects that appellant was sentenced in open court on August 11, 2015 following a jury trial as to

both guilt and punishment. No written motion for new trial is in the clerk’s record, but the

record contains the trial court’s August 12, 2015 “Findings of Fact on Motion for New Trial,”

which reference the trial court’s denial of a motion for new trial. Additionally, the record does

not contain the trial court’s certification of appellant’s right to appeal. See TEX. R. APP. P.

25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013). We also note the clerk’s

record does not contain an order appointing appellate counsel for appellant. Accordingly, to

assist the Court in determining how to proceed, we ORDER the following.
             First, the trial court shall determine whether appellant filed a written motion for
              new trial, and, if so, the date on which the motion was filed. See TEX. R. APP. P.
              21.4.

             If the trial court finds that appellant filed a written motion for new trial, the trial
              court shall next determine whether the written motion for new trial is in the
              possession of the Dallas County District Clerk and can be filed with this Court in
              a supplemental record.

             If the trial court determines that the motion for new trial is not in the possession of
              the Dallas County District Clerk, the trial court shall determine whether the
              parties can, by written stipulation, agree on a substituted copy of the motion for
              new trial. If the parties can agree on a substituted copy, the trial court shall order
              that the parties deliver the substituted copy, together with the written stipulation,
              to the Dallas County District Clerk for inclusion in a supplemental record.

             If the trial court finds the parties cannot agree on a substituted copy, the trial court
              shall determine what constitutes an accurate copy of the motion for new trial to be
              included in a supplemental clerk’s record.

             The trial court shall next determine whether appellant desires to be represented by
              counsel and, if so, whether appellant is indigent and entitled to court-appointed
              counsel. If the trial court determines appellant does wish to have counsel and is
              indigent, we ORDER the trial court to appoint counsel to represent appellant. If
              appellant is not indigent, the trial court shall determine the name, State Bar
              number, and contact information for retained counsel. If appellant does not desire
              to be represented by counsel, we ORDER the trial court to do the following.

             The trial court shall advise appellant of the dangers and disadvantages of self-
              representation. See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App.
              1987). The trial court shall further advise appellant that he does not have the right
              to hybrid representation.

             If the trial court determines appellant’s waiver of counsel is knowing and
              voluntary, it shall provide appellant with a statement in substantially the form
              provided in article 1.051(g) of the Texas Code of Criminal Procedure. See TEX.
              CODE CRIM. PROC. ANN. art. 1.051(g).


       We ORDER the trial court to transmit a supplemental record containing the written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order. If the trial court determines appellant’s waiver of counsel is
knowing and voluntary, the supplemental record shall contain appellant’s signed, written waiver
in substantially the form provided by article 1.051(g). We further ORDER that the supplemental

record contain the trial court’s certification of appellant’s right to appeal and the documents

related to appellant’s motion for new trial.


       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.

                                                   /s/    ADA BROWN
                                                          JUSTICE